     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 1 of 13 Page ID #:1




 1   RACHEL E. KAUFMAN (Cal. Bar No. 259353)
     KAUFMAN P.A.
 2   400 NW 26th Street
 3   Miami, FL 33127
     Telephone: (305) 469-5881
 4
     rachel@kaufmanpa.com
 5
     Counsel for Plaintiff and the Putative Class
 6
 7                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8
 9   DAVID ABITBOL, individually and
     on behalf of all others similarly              Case No.
10   situated,
11                                                  COMPLAINT FOR:
                        Plaintiff,                    1. VIOLATIONS OF THE
12
                                                         TELEPHONE CONSUMER
           v.
13                                                       PROTECTION ACT, 47 U.S.C.
14                                                       § 227(b)
     HOMELINK, LLC and SUNNOVA
15   ENERGY CORPORATION
                                                    Class Action
16
                        Defendants.
17                                                  DEMAND FOR JURY TRIAL
18
19
20
21
22
23
24
25
26
27
28
                                              1
     COMPLAINT
     Abitbol v. Sunnova Energy Corporation, et. al.
     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 2 of 13 Page ID #:2




 1          Plaintiff DAVID ABITBOL (“Plaintiff”), by his undersigned counsel, for
 2   this class action complaint against Defendants SUNNOVA ENERGY
 3   CORPORATION (“Sunnova”) and HOMELINK, LLC (“HomeLink”) and their
 4   present, former, or future direct and indirect parent companies, subsidiaries,
 5   affiliates, agents, and/or other related entities (“Defendants”), alleges as follows:
 6                                   I.          INTRODUCTION
 7          1.     Nature of Action. Plaintiff, individually and as class representative
 8   for all others similarly situated, brings this action against Defendants for violations
 9   of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), a federal
10   statute enacted in response to widespread public outrage about the proliferation of
11   intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,
12   132 S. Ct. 740, 745 (2012).
13                                         II.        PARTIES
14          2.     Plaintiff David Abitbol is an individual residing in California, in this
15   District.
16          3.     Defendant Sunnova Energy Corporation is a Delaware corporation
17   with its principal place of business in Houston. Sunnova is registered to do
18   business in this state and services solar panel installations in this state, as it
19   attempted to do with the Plaintiff.
20          4.     Defendant HomeLink is a California limited liability company with its
21   principal place of business in this District.
22                      III.           JURISDICTION AND VENUE
23          5.     Jurisdiction. This Court has subject matter jurisdiction over Plaintiff’s
24   claims pursuant to 28 U.S.C. § 1331 because they arise under a law of the United
25   States: 47 U.S.C. § 227.
26          6.     Personal Jurisdiction. This Court has personal jurisdiction over
27   Defendants because the challenged calls at the heart of this case were directed from
28
                                                  2
     COMPLAINT
     Abitbol v. Sunnova Energy Corporation, et. al.
     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 3 of 13 Page ID #:3




 1   and into California. Furthermore, Defendant HomeLink is headquartered in this
 2   District.
 3          7.      Venue. Venue is proper in this District pursuant to 28 U.S.C. §
 4   1391(b)(1)-(2) because Plaintiff resides in this District and the challenged calls at
 5   the heart of this case were directed by Defendants from and into this District.
 6
 7   IV.            THE TELEPHONE CONSUMER PROTECTION ACT OF 1991,
                                 47 U.S.C. § 227
 8
 9          8.      The TCPA was passed in 1991 to help prevent unwanted telephone
10   calls and solicitations, provide power to consumers to prevent unwanted
11   solicitations, and rein in unrestricted telemarketing. See 47 U.S.C. § 227, et seq.
12          9.      Relevantly, the TCPA provides private rights of action for two types
13
     of telemarketing-related conduct.
14
            10.     First, Section 227(b) of the TCPA prohibits initiating a telemarketing
15
     call using an automatic telephone dialing system or pre-recorded message without
16
     the prior express written consent of the called party.
17
            11.     “Prior express written consent” requires a signed writing that clearly
18
     authorizes the seller to deliver to the person called advertisements or telemarketing
19
     messages using an automatic telephone dialing system or an artificial or
20
     prerecorded voice. 47 C.F.R. § 64.1200(f)(8).
21
            12.     This written agreement must clearly and conspicuously disclose that
22
23   the calls would be made using an automatic telephone dialing system or an

24   artificial or prerecorded voice, and that the person is not required to sign the

25   agreement as a condition of purchasing any property, goods, or services. Id. at
26   (f)(i)(A-B).
27
28
                                                3
     COMPLAINT
     Abitbol v. Sunnova Energy Corporation, et. al.
     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 4 of 13 Page ID #:4




 1           13.   A violation of § 227(b) carries statutory damages of $500 to $1,500
 2   per call.
 3           14.   According to online robocall tracking service “YouMail,” 5.2 billion
 4   robocalls were placed in March 2019 at a rate of 168.8 million per day.
 5   www.robocallindex.com (last visited October 17, 2019). YouMail estimates that
 6   2019 robocall totals exceeded 60 billion. See id.
 7                           V.        FACTUAL ALLEGATIONS
 8           15.   Sunnova is an energy company that provides, among other things, the
 9   sale of solar panels.
10           16.   However, Sunnova’s contact with potential new customers is limited,
11   as they engage third parties, such as HomeLink, to telemarket on their behalf to
12   consumers.
13           17.   Defendants’ strategy for generating new customers involves the use of
14   an automatic telephone dialing system (“ATDS”) to solicit business.
15           18.   Recipients of these calls, including Plaintiff, did not consent to receive
16   them.
17                   The Automated Telemarketing Call From Defendants
18           19.   Plaintiff is, and at all times mentioned herein was, a “person” as
19   defined by 47 U.S.C. § 153(39).
20           20.   Plaintiff’s telephone number, (818)-916-XXXX, is registered to a
21   cellular telephone service, which is the number he received the calls on.
22           21.   The Plaintiff received a telemarketing call from, or at the direction of,
23   HomeLink on behalf of Sunnova on February 27, 2020.
24           22.   When Plaintiff answered he heard a clicking sound and there was a
25   pause until an agent joined the call.
26
27
28
                                                4
     COMPLAINT
     Abitbol v. Sunnova Energy Corporation, et. al.
     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 5 of 13 Page ID #:5




 1           23.     The pause signifies the algorithm of the predictive dialer operating.
 2   The predictive dialer dials thousands of numbers at once, and only transfers the
 3   call to a live agent once a human being is on the line.
 4           24.     The dialing system used by HomeLink also has the capacity to store
 5   telephone numbers in a database and dial them automatically with no human
 6   intervention.
 7           25.     Loading a list of telephone numbers into the dialing system and
 8   pressing a single command does this.
 9           26.     As a predictive dialer, the dialing system can also produce numbers
10   using a sequential number generator and dial them automatically.
11           27.     The dialing system can do this by inputting a straightforward
12   computer command.
13           28.     Following that command, the dialing system will sequentially dial
14   numbers.
15           29.     First, it would dial a number such as (555) 000-0001, then (555) 000-
16   0002, and so on.
17           30.     This would be done without any human intervention or further effort.
18           31.     As a result, the system that sent automated calls to Plaintiff qualifies
19   as an ATDS pursuant to 47 U.S.C. 227(a)(1)(A).
20           32.     During the call, the Plaintiff engaged the telemarketer to identify
21   them.
22           33.     HomeLink ultimately sent the Plaintiff a Sunnova quote that
23   advertised their services.
24           34.     The call was not necessitated by an emergency.
25           35.     Plaintiff’s privacy has been violated by the above-described
26   telemarketing robocalls from, or on behalf of, Defendants. The calls were an
27   annoying, harassing nuisance.
28
                                                  5
     COMPLAINT
     Abitbol v. Sunnova Energy Corporation, et. al.
     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 6 of 13 Page ID #:6




 1         36.    Plaintiff and all members of the Class, defined below, have been
 2   harmed by the acts of Defendants because their privacy has been violated, they
 3   were annoyed and harassed, and, in some instances, they were charged for
 4   incoming calls. The calls occupied their cellular telephone lines, rendering them
 5   unavailable for legitimate communication.
 6
 7                     VI. SUNNOVA’S LIABILITY AND
                     THEIR ARRANGEMENT WITH HOMELINK
 8
 9         37.    For more than twenty years, the FCC has explained that its “rules
10   generally establish that the party on whose behalf a solicitation is made bears
11   ultimate responsibility for any violations.” In re Rules & Regulations Implementing
12   the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd
13   12391, 12397 (¶ 13) (1995).
14         38.    On May 9, 2013, the FCC released a Declaratory Ruling holding that
15   a corporation or other entity that contracts out its telephone marketing “may be
16   held vicariously liable under federal common law principles of agency for
17   violations of either section 227(b) or section 227(c) that are committed by third-
18   party telemarketers.” 1
19         39.    In that ruling, the FCC instructed that sellers such as Sunnova may not
20   avoid liability by outsourcing telemarketing:
21
           [A]llowing the seller to avoid potential liability by outsourcing its
22
           telemarketing activities to unsupervised third parties would leave
23         consumers in many cases without an effective remedy for telemarketing
24         intrusions. This would particularly be so if the telemarketers were
           judgment proof, unidentifiable, or located outside the United States, as
25
26   1
           In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory
27   Ruling Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May
     2013 FCC Ruling”).
28
                                              6
     COMPLAINT
     Abitbol v. Sunnova Energy Corporation, et. al.
     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 7 of 13 Page ID #:7




 1            is often the case. Even where third-party telemarketers are identifiable,
              solvent, and amenable to judgment limiting liability to the telemarketer
 2            that physically places the call would make enforcement in many cases
 3            substantially more expensive and less efficient, since consumers (or law
              enforcement agencies) would be required to sue each marketer
 4
              separately in order to obtain effective relief. As the FTC noted, because
 5            “[s]ellers may have thousands of ‘independent’ marketers, suing one or
 6            a few of them is unlikely to make a substantive difference for consumer
              privacy.”
 7
 8   May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).
 9
              40.   The May 2013 FCC Ruling held that, even absent evidence of a
10
     formal contractual relationship between the seller and the telemarketer, a seller is
11
     liable for telemarketing calls if the telemarketer “has apparent (if not actual)
12
     authority” to make the calls. 28 FCC Rcd at 6586 (¶ 34).
13
              41.   HomeLink was contractually required to promote Sunnova’s services
14
     on their telemarketing calls in order to potentially generate new customers, and did
15
16   so, as they did with the Plaintiff.

17            42.   Sunnova knew that HomeLink was making automated telemarketing

18   calls.
19            43.   Sunnova were knowingly and actively accepting the business that
20   originated through the illegal telemarketing calls.
21            44.   In fact, Sunnova secured a benefit from the telemarketing call when
22   HomeLink issued a quote to the Plaintiff for their services.
23            45.   By engaging HomeLink to make calls on their behalf to generate new
24   business, Sunnova “manifest[ed] assent to another person . . . that the agent shall
25   act on the principal’s behalf and subject to the principal’s control” as described in
26   the Restatement (Third) of Agency.
27
28
                                                 7
     COMPLAINT
     Abitbol v. Sunnova Energy Corporation, et. al.
     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 8 of 13 Page ID #:8




 1         46.    Moreover, Sunnova maintained interim control over HomeLink’s
 2   actions.
 3         47.    For example, Sunnova had absolute control over whether, and under
 4   what circumstances, they would accept a customer.
 5         48.    Furthermore, Sunnova had day-to-day control over HomeLink’s
 6   actions, including the ability to prohibit it from using an ATDS to contact potential
 7
     customers. Sunnova failed to make such an instruction to HomeLink, and as a
 8
     result, are liable for HomeLink’s conduct.
 9
           49.    Sunnova also gave interim instructions to HomeLink by providing the
10
     volume of calling and leads they would purchase.
11
           50.    Sunnova also told HomeLink the specific geographic region they
12
     would accept customers in, including California, as they did with the Plaintiff.
13
           51.    Finally, the May 2013 FCC Ruling states that called parties may
14
     obtain “evidence of these kinds of relationships . . . through discovery, if they are
15
     not independently privy to such information.” Id. at 6592-593 (¶ 46). Evidence of
16
17   circumstances pointing to apparent authority on behalf of the telemarketer “should

18   be sufficient to place upon the seller the burden of demonstrating that a reasonable

19   consumer would not sensibly assume that the telemarketer was acting as the
20   seller’s authorized agent.” Id. at 6593 (¶ 46).
21                   VII.          CLASS ACTION ALLEGATIONS
22         52.    Class Definition. Pursuant to Federal Rule of Civil Procedure
23   23(b)(2) and (b)(3), Plaintiff brings this case on behalf of the following class:
24
           All persons to whom: (a) Defendants’ or a third party acting on their behalf
25
           made one or more non-emergency telephone calls; (b) promoting
26         Defendants’ goods or services; (c) to a cellular telephone number; (d)
27         through the use of an automatic telephone dialing system or an artificial or
           prerecorded voice; (e) at any time in the period that begins four years before
28
                                                8
     COMPLAINT
     Abitbol v. Sunnova Energy Corporation, et. al.
     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 9 of 13 Page ID #:9




 1         the date of filing the original complaint in this case and ends at the date of
           trial.
 2
 3         (“Dialer Class”)
 4
           53.    Exclusions. Excluded from the Class are Defendants, any entity in
 5
     which Defendants have a controlling interest or that has a controlling interest in
 6
     Defendants, the judges to whom this case is assigned and the legal representatives,
 7
     assignees, and successors and immediate family members of all of the foregoing.
 8
           54.    Numerosity. The Class is so numerous that joinder of all its members
 9
     is impracticable. On information and belief, the Class has more than 100
10
     members. Moreover, the disposition of the claims of the Class in a single action
11
     will provide substantial benefits to all parties and the Court.
12
           55.    Commonality. The key questions driving the outcome of this dispute
13
     have the same answers for all Class members. Those questions include, but are not
14
     limited to, the following:
15
                  a.     Whether Defendants used an ATDS, as defined by Marks v.
16
     Crunch San Diego, LLC, 904 F.3d 1041, 1043 (9th Cir. 2018);
17
                  b.     Whether Defendants purchased batches of leads of prospects
18
     who had not consented to be called by them;
19
                  c.     Whether Sunnova is vicariously liable for the conduct of
20
     HomeLink;
21
                  d.     Whether Defendants’ violations of the TCPA were knowing
22
     and willful; and
23
                  e.     Whether Defendants should be enjoined from engaging in
24
     similar telemarketing in the future.
25
           56.    Typicality. Plaintiff’s claims are typical of the claims of the Class.
26
     Plaintiff’s claims and those of the Class arise out of the same course of conduct by
27
     Defendants and are based on the same legal and remedial theories.
28
                                            9
     COMPLAINT
     Abitbol v. Sunnova Energy Corporation, et. al.
     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 10 of 13 Page ID #:10




 1          57.    Adequacy. Plaintiff will fairly and adequately protect the interests of
 2    the Class. Plaintiff has retained competent and capable counsel with experience in
 3    TCPA class litigation. Plaintiff and his counsel are committed to prosecuting this
 4    action vigorously on behalf of the Class and have the financial resources to do so.
 5    Neither Plaintiff nor his counsel has interests contrary to or conflicting with those
 6    of the proposed Class.
 7          58.    Predominance. Defendants have engaged in a common course of
 8    conduct toward Plaintiff and members of the Class. The common issues arising
 9    from this conduct that affect Plaintiff and members of the Class predominate over
10    any individual issues. For example, the TCPA’s statutory damages obviate the
11    need for mini-trials on actual damages. Adjudication of these common issues in a
12    single action has important advantages, including judicial economy.
13          59.    Superiority. A class action is the superior method for the fair and
14    efficient adjudication of this controversy. Classwide relief is essential to compel
15    Defendants to comply with the TCPA. The interest of individual members of the
16    Class in individually controlling the prosecution of separate claims against
17    Defendants is small because the damages in an individual action for violation of
18    the TCPA are dwarfed by the cost of prosecution. Management of these claims is
19    likely to present significantly fewer difficulties than are presented in many class
20    actions because the calls at issue are automated and because the TCPA lays down
21    bright-line standards for liability and damages. Class treatment is superior to
22    thousands of individual suits because it conserves judicial resources, promotes
23    consistency and efficiency of adjudication, provides a forum for small claimants
24    and deters illegal activities. There will be no significant difficulty in the
25    management of this case as a class action.
26          60.    Only 1 in 7 million robocalls results in the filing of a federal TCPA
27    suit. Compare Herb Weisbaum, It’s Not Just You—Americans Received 30 Billion
28
                                                 10
      COMPLAINT
      Abitbol v. Sunnova Energy Corporation, et. al.
     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 11 of 13 Page ID #:11




 1    Robocalls Last Year, NBC News (Jan. 17, 2018),
 2    https://www.nbcnews.com/business/consumer/it-s-not-just-you-americans-
 3    received-30-billion-robocalls-n838406 (30.5 billion robocalls); with WebRecon,
 4    WebRecon Stats for Dec 2017 & Year in Review (last visited Oct. 29, 2018),
 5    https://webrecon.com/webrecon-stats-fordec-2017-year-in-review/ (4,392 TCPA
 6    complaints). Except to the extent that they are remedied by class actions, the other
 7    6,999,999 are made with impunity.
 8           61.    Injunctive and Declaratory Relief is Appropriate. Defendants have
 9    acted on grounds generally applicable to the Class, thereby making final injunctive
10    relief and corresponding declaratory relief with respect to the Class appropriate on
11    a classwide basis.
12           62.    Notice. Plaintiff anticipates that the mailing address and/or electronic
13    mailing address of Class members will be obtained during discovery from
14    Defendants’ calling records (potentially in conjunction with third-party databases
15    that map phone numbers to such addresses). Plaintiff anticipates that Class counsel
16    will notify Class members in writing at such addresses.
17                          VIII. FIRST CLAIM FOR RELIEF
18                          Violations of the TCPA, 47 U.S.C. § 227(b)
19                         (On Behalf of Plaintiff and the Dialer Class)

20           63.    Plaintiff and the proposed Dialer Class incorporate the foregoing
21    allegations as if fully set forth herein.
22           64.    HomeLink placed numerous calls for telemarketing purposes for
23    Sunnova to Plaintiff’s and Dialer Class Members’ cellular telephone numbers.
24           65.    HomeLink did so using an automatic telephone dialing system.
25           66.    HomeLink did so without the prior express written consent of Plaintiff
26    and Dialer Class Members.
27
28
                                                  11
      COMPLAINT
      Abitbol v. Sunnova Energy Corporation, et. al.
     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 12 of 13 Page ID #:12




 1           67.      Plaintiff and Dialer Class Members are entitled to an award of $500 in
 2    statutory damages telephone call pursuant to 47 U.S.C. § 227(b)(3).
 3           68.      Plaintiff and Dialer Class Members are entitled to an award of treble
 4    damages in an amount up to $1,500 telephone call because Defendant’s violations
 5    were knowing and/or willful.
 6                             IX.          PRAYER FOR RELIEF
 7           WHEREFORE, Plaintiff, on his own behalf and on behalf of all members of
 8    the Class, prays for judgment against Defendants as follows:
 9           A.       Certification of the proposed Class;
10           B.       Appointment of Plaintiff as representative of the Class;
11           C.       Appointment of the undersigned counsel as counsel for the Class;
12           D.       A declaration that actions complained of herein by Defendants and/or
13    their affiliates, agents, or related entities violate the TCPA;
14           E.       An order enjoining Defendants and their affiliates, agents and related
15    entities from engaging in the unlawful conduct set forth herein;
16           F.       An award to Plaintiff and the Class of damages, as allowed by law;
17           G.       An award to Plaintiff and the Class of attorney’s fees and costs, as
18    allowed by law and/or equity;
19           H.       Leave to amend this Complaint to conform to the evidence presented
20    at trial; and
21           I.       Orders granting such other and further relief as the Court deems
22    necessary, just and proper.
23                               X.          DEMAND FOR JURY
24           Plaintiff demands a trial by jury for all issues so triable.
25
26
27
28
                                                  12
      COMPLAINT
      Abitbol v. Sunnova Energy Corporation, et. al.
     Case 2:20-cv-03654-RGK-PJW Document 1 Filed 04/21/20 Page 13 of 13 Page ID #:13




 1            RESPECTFULLY SUBMITTED AND DATED this 21st day of April,
 2    2020.
 3
                                       By: /s/ Rachel E. Kaufman
 4                                        RACHEL E. KAUFMAN
 5                                         KAUFMAN P.A.
                                           Telephone: (305) 469-5881
 6
                                           rachel@kaufmanpa.com
 7
 8                                     Attorney for Plaintiff David Abitbol and the
                                       Proposed Class
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             13
      COMPLAINT
      Abitbol v. Sunnova Energy Corporation, et. al.
